
	
		I
		111th CONGRESS
		1st Session
		H. R. 667
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2009
			Mr. Salazar (for
			 himself, Mr. Pascrell,
			 Ms. Sutton,
			 Mr. Hall of New York,
			 Mr. Holt, Mr. Sestak, Mr.
			 Capuano, Mr. McDermott,
			 Mr. Frank of Massachusetts,
			 Mr. Moran of Virginia,
			 Mr. Hinchey,
			 Mr. Hare, Ms. Markey of Colorado,
			 Mr. Perlmutter, and
			 Mr. Platts) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve the diagnosis and treatment of traumatic brain
		  injury in members and former members of the Armed Forces, to review and expand
		  telehealth and telemental health programs of the Department of Defense and the
		  Department of Veterans Affairs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Heroes at Home Act of
			 2009.
		2.Training and
			 certification program for family caregiver personal care attendants for
			 veterans and members of the Armed Forces with traumatic brain injury
			(a)Program on
			 training and certification of family caregiver personal care
			 attendantsThe Secretary of Veterans Affairs shall establish a
			 program on training and certification of family caregivers of veterans and
			 members of the Armed Forces with traumatic brain injury as personal care
			 attendants of such veterans and members.
			(b)LocationThe
			 program required by subsection (a) shall be located in each of the medical
			 centers of the Department of Veterans Affairs.
			(c)Training
			 curricula
				(1)In
			 generalThe Secretary of Veterans Affairs shall, in collaboration
			 with the Secretary of Defense, develop curricula for the training of personal
			 care attendants described in subsection (a). Such curricula shall incorporate
			 applicable standards and protocols utilized by certification programs of
			 national brain injury care specialist organizations.
				(2)Use of existing
			 curriculaIn developing the curricula required by paragraph (1),
			 the Secretary of Veterans Affairs shall, to the extent practicable, utilize and
			 expand upon training curricula developed pursuant to section 744(b) of the John
			 Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law
			 109–364; 120 Stat. 2308).
				(d)Program
			 participation
				(1)In
			 generalThe Secretary of Veterans Affairs shall determine the
			 eligibility of a family member of a veteran or member of the Armed Forces for
			 participation in the program required by subsection (a).
				(2)Basis for
			 determinationA determination made under paragraph (1) shall be
			 based on the clinical needs of the veteran or member of the Armed Forces
			 concerned, as determined by the physician of such veteran or member.
				(e)Eligibility for
			 compensationA family caregiver of a veteran or member of the
			 Armed Forces who receives certification as a personal care attendant under this
			 section shall be eligible for compensation from the Department of Veterans
			 Affairs for care provided to such veteran or member.
			(f)Costs of
			 training
				(1)Training of
			 families of veteransAny costs of training provided under the
			 program under this section for family members of veterans shall be borne by the
			 Secretary of Veterans Affairs.
				(2)Training of
			 families of members of the Armed ForcesThe Secretary of Defense
			 shall reimburse the Secretary of Veterans Affairs for any costs of training
			 provided under the program under this section for family members of members of
			 the Armed Forces. Amounts for such reimbursement shall be derived from amounts
			 available for Defense Health Program for the TRICARE program.
				(g)ConstructionNothing
			 in this section shall be construed to require or permit the Secretary of
			 Veterans Affairs to deny reimbursement for health care services provided to a
			 veteran with a brain injury to a personal care attendant who is not a family
			 member of such veteran.
			3.Outreach and public
			 awareness
			(a)Outreach
			 requiredThe Secretary of Veterans Affairs shall conduct
			 comprehensive outreach to enhance the awareness of veterans and the general
			 public about the symptoms of post-traumatic stress disorder and traumatic brain
			 injury and the services provided by the Department of Veterans Affairs to
			 veterans with such symptoms.
			(b)Provision of
			 best practicesThe Secretary
			 of Veterans Affairs shall make available to non-Department of Veterans Affairs
			 health practitioners the best practices developed by the Department for the
			 treatment of traumatic brain injury and post-traumatic stress disorder.
			4.Telehealth and
			 telemental health services of the Department of Defense and the Department of
			 Veterans Affairs
			(a)Telehealth and
			 telemental health demonstration project
				(1)In
			 generalThe Secretary of Defense and the Secretary of Veterans
			 Affairs shall jointly establish a demonstration project to assess the
			 feasibility and advisability of using telehealth technology to assess cognitive
			 (including memory) functioning of members and former members of the Armed
			 Forces who have sustained head trauma, in order to improve the diagnosis and
			 treatment of traumatic brain injury.
				(2)Location
					(A)In
			 generalThe Secretary of Defense and the Secretary of Veterans
			 Affairs shall carry out the demonstration project required by paragraph (1) at
			 one or more locations selected by the Secretaries for purposes of the
			 demonstration project.
					(B)Priority for
			 rural areasIn selecting locations to carry out the demonstration
			 project required by paragraph (1), the Secretary of Defense and the Secretary
			 of Veterans Affairs shall give priority to locations that would provide service
			 in a rural area.
					(3)RequirementsThe
			 demonstration project required by paragraph (1) shall include the
			 following:
					(A)The use of
			 telehealth technology to assess the cognitive (including memory) functioning of
			 a member or former member of the Armed Forces, including the following:
						(i)Obtaining
			 information regarding the nature of any brain injury incurred by such member or
			 former member.
						(ii)Assessing any
			 symptoms of traumatic brain injury in such member or former member.
						(B)The use of
			 telehealth technology to rehabilitate members or former members of the Armed
			 Forces who have traumatic brain injury, and the use, to the extent practicable,
			 of applicable standards and protocols used by certification programs of
			 national brain injury care specialist organizations in order to assess progress
			 in such rehabilitation.
					(C)The use of
			 telehealth technology to disseminate education material to members and former
			 members of the Armed Forces and the family members of such members on
			 techniques, strategies, and skills for caring for and assisting such members,
			 and to the extend practicable, such education materials shall incorporate
			 training curricula developed pursuant to section 744(b) of the John Warner
			 National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364;
			 120 Stat. 2308).
					(4)Use of proven
			 technologiesAny assessment administered as a part of the
			 demonstration project required by paragraph (1) shall incorporate telemental
			 health technology that has proven effective in the diagnosis and treatment of
			 mental health conditions associated with traumatic brain injury.
				(5)Administration
					(A)In
			 generalThe demonstration project required by paragraph (1) shall
			 be administered under the joint incentives program and carried out pursuant to
			 section 8111(d) of title 38, United States Code.
					(B)FundingAmounts
			 to carry out the demonstration project shall be derived from amounts in the
			 DOD–VA Health Care Sharing Incentive Fund established under paragraph (2) of
			 such section.
					(6)Report
					(A)In
			 generalThe Secretary of Defense and the Secretary of Veterans
			 Affairs shall jointly submit to Congress a report on the demonstration project
			 required by paragraph (1).
					(B)Submission with
			 annual joint reportThe report required by subparagraph (A) shall
			 be submitted to Congress at the same time as the annual joint report required
			 by section 8111(f) of title 38, United States Code, for the fiscal year
			 following the fiscal year of the date of the enactment of this Act.
					(b)Ongoing study on
			 telehealth and telemental health services
				(1)In
			 generalThe Secretary of
			 Defense and the Secretary of Veterans Affairs shall, through the Joint
			 Executive Council (JEC) of the Department of Defense and the Department of
			 Veterans Affairs, conduct an ongoing study of all matters relating to the
			 telehealth and telemental health services of the Department of Defense and the
			 Department of Veterans Affairs.
				(2)Matters
			 studiedThe matters studied under paragraph (1) shall include the
			 following:
					(A)The number of
			 members and former members of the Armed Forces who have used telehealth or
			 telemental health services of the Department of Defense or the Department of
			 Veterans Affairs.
					(B)The extent to
			 which members of the National Guard and the Reserves are utilizing telehealth
			 or telemental health services of the Department of Defense or the Department of
			 Veterans Affairs.
					(C)The ways in which
			 the Department of Defense and the Department of Veterans Affairs can improve
			 the integration of telehealth and telemental health services with clinical
			 medicine.
					(D)The extent to
			 which telehealth and telemental health services of the Department of Defense
			 and the Department of Veterans Affairs are provided in rural settings and
			 through community-based outpatient clinics (CBOCs).
					(E)Best practices of
			 civilian mental health providers and facilities with respect to the provision
			 of telehealth and telemental health services, including how such practices can
			 be adopted to improve telehealth and telemental health services of the
			 Department of Defense and the Department of Veterans Affairs.
					(F)The feasability and
			 advisability of partnering with civilian mental health facilities to provide
			 telehealth and telemental health services to members and former members of the
			 Armed Forces.
					(3)Annual
			 reportsNot later than one year after the date of the enactment
			 of this Act, and annually thereafter, the Secretary of Defense and the
			 Secretary of Veterans Affairs shall jointly submit to Congress a report on the
			 findings of the Joint Executive Counsel under this subsection during the
			 preceding year.
				5.DefinitionsIn this Act:
			(1)The term
			 national brain injury care specialist organization means a
			 national organization or association with demonstrated experience in providing
			 training, education, and technical assistance in the provision of care for
			 individuals with brain injury.
			(2)The term
			 neurocognitive means of, relating to, or involving the central
			 nervous system and cognitive or information processing abilities (thinking,
			 memory, and reasoning), as well as sensory processing (sight, hearing, touch,
			 taste, and smell), and communication (expression and understanding).
			(3)The term
			 traumatic brain injury means an acquired injury to the brain,
			 including brain injuries caused by anoxia due to trauma and such other injuries
			 as the Secretary considers appropriate, except that such term excludes brain
			 dysfunction caused by—
				(A)congenital or
			 degenerative disorders; or
				(B)birth
			 trauma.
				
